          Case 2:20-cv-01470-GMN-VCF Document 154 Filed 04/15/21 Page 1 of 7




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                ***
      IMAGEKEEPER, LLC, a Nevada limited liability
4     Company,
5                          Plaintiff,                       2:20-cv-01470-GMN-VCF
                                                            ORDER
6     vs.
      WRIGHT NATIONAL FLOOD INSURANCE
7
      SERVICES, LLC, a Delaware limited liability
8
      Company, and EVOKE TECHNOLOGIES
      PRIVATE LIMITED, an Ohio foreign
9     corporation,

10
                            Defendants.

11

12
            Before the Court is Imagekeeper, LLC v. Wright National Flood Insurance Services, LLC, et al.,

13
     case number 2:20-cv-01470-GMN-VCF.

14
            Accordingly,

15
            IT IS HEREBY ORDERED that a video conference hearing, to discuss the appointment of a

16
     Special Master, is scheduled for 11:30 AM, April 20, 2021. Attached for discussion at the hearing are (1)

17
     a proposed Order Appointing the Special Master, Michael J. McCue, Esq. and (2) Special Master’s

18
     Affidavit.

19
            IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,

20
     Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video

21
     conference hearing by noon, April 19, 2021.

22
            IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

23
            INSTRUCTIONS FOR THE VIDEO CONFERENCE

24
            Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

25
     to the participants email provided to the Court.
          Case 2:20-cv-01470-GMN-VCF Document 154 Filed 04/15/21 Page 2 of 7




1           • Log on to the call ten (10) minutes prior to the hearing time.

2           • Mute your sound prior to entering the hearing.

3           • Do not talk over one another.

4           • State your name prior to speaking for the record.

5           • Do not have others in the video screen or moving in the background.

6           • No recording of the hearing.

7           • No forwarding of any video conference invitations.

8           • Unauthorized users on the video conference will be removed.

9

10          For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

11   code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

12   time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

13

14          DATED this 15th day of April, 2021.
                                                                  _________________________
15                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
          Case 2:20-cv-01470-GMN-VCF Document 154 Filed 04/15/21 Page 3 of 7




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      IMAGEKEEPER, LLC, a Nevada limited
4     liability Company,
5                           Plaintiff,                       2:20-cv-01470-GMN-VCF
                                                             (PROPOSED) ORDER APPOINTING
6     vs.                                                    SPECIAL MASTER
      WRIGHT NATIONAL FLOOD INSURANCE
7
      SERVICES, LLC, a Delaware limited liability
8
      Company, and EVOKE TECHNOLOGIES
      PRIVATE LIMITED, an Ohio foreign
9     corporation,

10
                             Defendants.

11
            Having considered the factors set forth in Fed. R. Civ. P. 53(a), the parties’ Joint Status Report

12
     Pursuant to Minute Order Dated March 18, 2021 (ECF No. 144), and having given the parties notice and

13
     an opportunity to be heard, the Court hereby appoints Michael J. McCue, Esq. (Lewis Roca Rothgerber

14
     Christie LLP, 3993 Howard Hughes Parkway Suite 600, Las Vegas, Nevada, 89169; email:

15
     mmccue@lewisroca.com), as Special Master in this matter.

16
            1. Authority for and Scope of Appointment. The Special Master is appointed pursuant to Fed. R.

17
     Civ. P. 53(a) to assist the court in addressing discovery issues relating to computer code and trade secerts

18
     law. The Special Master may consult with Erich Kohli, Esq. (Lewis Roca Rothgerber Christie LLP, 3993

19
     Howard Hughes Parkway Suite 600, Las Vegas, Nevada, 89169), a registered patent attorney with

20
     expertise in software, in connection with performing the Special Master’s duties pursuant to this Order.

21
     In addition, the Special Master may perform any additional duties consented to by the parties and Court

22
     pursuant to Fed. R. Civ. P. 53(a)(1)(A) and approved by the court.

23
            2. Special Master’s Duties and Authority. The Special Master must proceed with all reasonable

24
     diligence to undertake these responsibilities. The Special Master is not delegated any authority available

25
     to Special Masters as set forth in Fed. R. Civ. P. 53(c).
     Case 2:20-cv-01470-GMN-VCF Document 154 Filed 04/15/21 Page 4 of 7




1           (a) On or before May 20, 2021, Wright Flood will provide to the Special Master, subject

2           to the court’s confidentiality order entered in this case (ECF No. 148), as Attorney Eyes

3           Only documents, all documents and information it has withheld from production either as

4           initial disclosures or in response to discovery on the grounds that ImagerKeeper must first

5           identify its alleged trade secrets with sufficient particularity to prevent ImageKeeper from

6           being able to use the requested discovery to mold its trade secret allegations to create a

7           case where one otherwise would not exist.

8           (b) On or before May 20, 2021, ImageKeeper will provide a new response to Interrogatory

9           1, ECF No. 115, page 9, lines 2-4. This response must describe in detail each trade secret

10          claimed in ImageKeeper’s complaint with sufficient particularity to preclude the possibility

11          that the details of each of ImageKeeper’s six trade secrets claims could be modified based

12          on Wright Flood’s withheld discovery responses.

13          (c) Upon receipt of the items described in paragraphs a and b above, the Special Master

14          will review these items and prepare an in camera report to Magistrate Judge Cam

15          Ferenbach’s chambers providing an opinion, with supporting analysis, of whether or not

16          ImageKeeper’s new response to Interrogatory 1, sufficiently defines ImageKeeper’s six

17          trade secrets claims so that they cannot be modified based on the discovery which was

18          withheld by Wright Flood.

19    3. Ex Parte Communications.

20          (a) With the Court. The Special Master may have ex parte communications with the Court

21          regarding (1) whether or not a particular dispute or motion is subject to the scope of the

22          Special Master’s duties; (2) assisting the Court with procedural matters, such as apprising

23          the Court regarding logistics, the nature of the Special Master’s activities, and management

24          of the litigation; (3) any matter upon which the parties or their counsel have consented; (4)

25
           Case 2:20-cv-01470-GMN-VCF Document 154 Filed 04/15/21 Page 5 of 7




1                   the application of Fed. R. Civ. P. 53; and (5) any matter, the subject of which is initiated

2                   by the Court.

3                   (b) With the Parties and Counsel. The Special Master may have ex parte

4                   communications with the parties or their respective counsel regarding (1) purely procedural

5                   or scheduling matters; (2) resolution of privilege or similar questions, in connection with

6                   in camera inspections, and with notice to the other parties; and (3) any matter upon which

7                   the parties or their counsel have consented.

8           4. Material to be Preserved and Filed as the Record of the Special Master’s Activities.       With the

9    exception of the Special Master’s report submitted in camera, it is the duty of the parties and counsel, not

10   the Special Master, to maintain any record of proceedings with the Special Master. The Special Master is

11   not responsible for maintaining any records of the Special Master’s activities other than his in camera

12   report and billing records.

13          5. Compensation. The Special Master must be compensated at $650/hour and must be reimbursed

14   for all reasonable expenses and costs incurred in the performance of his duties. In the event Eric N. Kohli,

15   Esq. assists the Special Master, his compensation will be at $400/hour. These fees and costs must be paid

16   ½ by the ImageKeeper, and ½ by Wright Flood. The Special Master will bill the parties on a monthly

17   basis for fees and disbursements, with invoices that provide sufficient description to understand the work

18   performed, but to protect the confidentiality of the information being reviewed. The parties must promptly

19   pay the Special Master directly, upon receipt of the Special Master’s invoice. The fees and costs may be

20   reallocated by the Court in its discretion at the conclusion of the case. Upon the failure of a party to timely

21   pay the Special Master’s fees, the Court may enter judgment in favor of the Special Master and against

22   the non-paying party.

23          6. Special Master’s Affidavit. The Special Master’s Affidavit required by Fed. R. Civ. P.

24

25
          Case 2:20-cv-01470-GMN-VCF Document 154 Filed 04/15/21 Page 6 of 7




1    53(b)(3)(A) has been executed and attached.

2           DATED this ________th day of April, 2021.
                                                        _________________________
3                                                       CAM FERENBACH
                                                        UNITED STATES MAGISTRATE JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
          Case 2:20-cv-01470-GMN-VCF Document 154 Filed 04/15/21 Page 7 of 7




1                                       UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                      ***
      IMAGEKEEPER, LLC, a Nevada limited
4     liability Company,
5                          Plaintiff,                       2:20-cv-01470-GMN-VCF
                                                            SPECIAL MASTER’S AFFIDAVIT
6     vs.                                                   PURSUANT TO F.R.C.P. 53(b)(3)(A)
      WRIGHT NATIONAL FLOOD INSURANCE
7
      SERVICES, LLC, a Delaware limited liability
8
      Company, and EVOKE TECHNOLOGIES
      PRIVATE LIMITED, an Ohio foreign
9     corporation,

10
                           Defendants.

11
            I, Michael J. McCue, Esq., being first duly sworn, state as follows:

12
            I have reviewed 28 U.S.C. § 455 and do solemnly swear or affirm that, to the best of my knowledge,

13
     information and belief, no grounds for disqualification exist under the statute pertaining to my

14
     appointment as a special master in the above matter.

15
            The foregoing is true and correct to the best of my knowledge and belief.

16
            Dated: _________________

17
                                                            ______________________________________
18                                                          Michael J. McCue, Esq.

19
     STATE OF NEVADA                        )
20                                          ) ss.
     City and County of Las Vegas           )
21

22
     Subscribed and sworn to before me by Michael J. McCue, Esq. on this ____ day of April, 2021.
23
     My commission expires: __________

24
                                                            _______________________________________
25                                                          Notary Public
